DETAILED ACTION
This non-final action is in response to application filed on 12/06/2017. Claims 1-
25 are pending of which claims 1, 12 and 22 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Acknowledge is made of applicant’s claim for foreign priority to IN201741030632 under 35 U.S.C 119 (a)-(d) filed on 08/30/2017.

Information Disclosure Statement
No information disclosure statement (IDS) is included.

Drawing
	The drawings are accepted by the examiner.

Specification
The specification is objected to because:
Para. [0003], “the host processors” should read “host processors”.
Para. [00104], “he transmit packet” should read “the transmit packet”.
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  
“of claim 21” should read “of claim 20”.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to “one or more machine readable storage media”. Applying the broadest reasonable interpretation, the claims as a whole cover transitory and non-transitory 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 recites the limitation “the first message” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the message” referring to “the first message” or other messages that recites in claim 3. It is assumed that “the message” referring to “the first message”.
Claim 16 is rejected with similar rational of claim 5.
Claim 8 recites the limitation “the descriptor” in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the descriptor” referring 
Claim 8 also recites the limitation “the message” in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the message” referring to “the fourth message” or other messages that recites in claim 3. It is assumed that “the message” referring to “the fourth message”.
Claim 19 is rejected with similar rationales of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12-16 and 22-25 are rejected under 35 U.S.C as being unpatentable over Boucher et al. (US 6,434,620 Date. Pub Aug. 13, 2002), in view of Robins et al. (US 7000055, pub. Date Feb.14, 2006).
As per claim 1, Boucher discloses a compute device (Boucher-abstract, host computer) for processing network packets (Boucher- Fig. 1, col.6 lines 60- 63, different modes of operation are employed depending upon whether a given network packet fits our criteria for processing by an INIC 50 or a host 52), the compute device comprising:
(Boucher-col.6 lines 63, a host 52) having one or more processors (Boucher-col.9 lines 54, host CPU) and a memory (Boucher-col.7 lines 28-29, host memory); and
a network interface controller (NIC) (Boucher-col.6 lines 63, INIC 50) having a host interface (see Boucher-Fig. 21, PCI BUS Interface Unit and other components in the outer dash line), wherein the NIC is to:
retrieve, by a processor of the host interface (see Boucher-Fig.21, microprocessor), a message from a message queue of the host interface (see Boucher-col. 67 lines 31-34, Retrieve command from Q_XMIT queue);
process, by a processor core (see Boucher-Fig.21, col. 67 line 33, Transmit CPU), the message to identify a long-latency operation to be performed on at least a portion of a network packet associated with the message (see Boucher-col. 67 lines 47-60, Transmit Command processing, Determine if there is a CCB involved [i.e. fast-path processing]; Boucher-col.7, lines 11-17, In slow-path mode the packets are given to the INIC with all of the headers attached. The INIC simply sends these packets out as if it were a dumb NIC. In fast-path mode [long-latency operation], the host gives raw data to the INIC which it must carve into MSS sized segments, add headers to the data, perform checksums on the segment, and then send it out on the wire);
generate, by the processor core and in response to having identified the long-latency operation to be performed, another message which includes an indication of the long-latency operation to be performed (Boucher-col. 67, lines 56-58, If a CCB is involved, get the CCB into an SRAM CCB buffer, and generate an event based on the command type) and a next step to be performed upon completion of the long-latency operation (Boucher-col. 70, lines 12-14, send the ALL COMMAND DATA SENT (EX_ACDS) event to the Transmit CCB); and
transmit, by the processor core, the other message to a corresponding hardware unit scheduler of the host interface as a function of the long-latency operation to be performed (see Boucher-col. 68, line 50 - col. 69 line 1: Transmit fast-path, data is DMA from host memory into the DRAM buffer, DMA directly from the SRAM CCB buffer into the DRAM buffer; Boucher- col. 90 lines 39-40, DMA operations are accomplished through a combination of thirty two dma channels (DmaCh) and seven dma sequencers (DmaSeq). Each dma channel provides a mechanism whereby a Cpu can issue a command to any of the seven dma sequencers [hardware unit scheduler]). 
Boucher does not explicitly teach:
a symmetric multi-purpose (SMP) array of the host interface; 
a processor core of a plurality of processor cores of the SMP array;
Robins discloses:
a symmetric multi-purpose (SMP) array of the host interface messages (Robins- Abstract, a symmetric multiprocessor system includes a first processor and a second processor for executing a multi-threaded process on packets; Robins col. 7, lines 5-10, the first and second processors 40 and 50 execute a multi-threaded process on packets, such as a network input output (NetIO) process);
(Robins-col. 7, lines 5-10, first processor 40 executes a first process thread of the NetIO process).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system Boucher in view of Robins for using the symmetric multi-purpose (SMP) array.  
One of ordinary skill in art would have been motivated because it offers the advantage of improving performance of a computer system (Robins-col.1, line 40).

As per claim 2, Boucher-Robins discloses the compute device according to claim 1 as set forth above, also discloses:
generate, by the processor core and in response to having identified that no long-latency operations are to be performed based on the processing of the message (see Boucher-col. 67, lines 52-60: If CCB is not involved, perform slow-path transmit command processing), a release message which indicates the network packet can be released to one of the one or more processors or a network interface of the NIC; and transmit, by the processor core, the release message to a memory fabric interface of a memory fabric of the NIC (see Boucher-col. 7 lines 35-43, issue a message to the host to indicate slow-path mode; see Boucher col. 67 line 61 – col. 68 line 49, transmission via slow-path).

As per claim 3, Boucher-Robins discloses the compute device according to claim 1 as set forth above, also discloses:
(Boucher-col. 13 lines 1-3, When it wishes to send data it fills in a command (like a transmit descriptor) and writes the physical address of the command to the INIC; see Boucher-col. 15 lines 1-13, retrieve the physical address of the command buffer to add to internal queue of command buffer descriptors) stored by a processor of the one or more processors at a location in the memory (see Boucher-col. 14 line 66 – col. 15 line 13, Command buffers in host memory, INIC will add the contents of the register to it's own internal queue), wherein the descriptor includes information corresponding to a network packet (Boucher-col. 13 lines 1-3, When it wishes to send data it fills in a command (like a transmit descriptor) and writes the physical address of the command to the INIC; Boucher-col. 14 lines 46-51, In order to transmit data, the host transfers a command pointer 110 to the INIC. This command pointer includes a command buffer handle 112, a command field 113, possibly a TCP context identification 114, and a list of physical data pointers 116);
forward, by the job manager, a first message to the symmetric multi-purpose (SMP) array of the host interface (see Boucher-col 15 lines 8-17, receive the physical address of the command buffer from the command buffer descriptors to DMA the command; Robins-Abstract, a symmetric multiprocessor system), wherein the first message includes the index of the descriptor (see Boucher-col 15 lines 8-17, receive the physical address [index] of the command buffer)
process, by a first processor core of the plurality of processor cores of the SMP array, the first message to identify the index of the descriptor (see Boucher-col 15 lines 11-17, process the physical address of the command buffer to DMA the command [descriptor] into a small INIC buffer; see Robins-col. 7, lines 5-10: First processor 40 of symmetric multiprocessor system);
generate, by the first processor core, a second message that indicates to perform a fetch operation to retrieve the descriptor based on the index of the descriptor and includes an indication that the retrieved descriptor is to be processed upon retrieval (see Boucher-col 15 lines 10-17: DMA the command [descriptor]; Boucher- col. 90 lines 39-40, DMA operations are accomplished through a combination of thirty two dma channels (DmaCh) and seven dma sequencers (DmaSeq). Each dma channel provides a mechanism whereby a Cpu can issue a command [second message] to any of the seven dma sequencers; see Robins-col. 7, lines 5-10: First processor 40 of symmetric multiprocessor system); and
forward, by the first processor core, the second message to a direct memory access (DMA) engine of the host interface (Boucher- col. 90 lines 39-40, DMA operations are accomplished through a combination of thirty two dma channels (DmaCh) and seven dma sequencers (DmaSeq) [DMA engine]. Each dma channel provides a mechanism whereby a Cpu can issue a command [second message] to any of the seven dma sequencers; see Robins-col. 7, lines 5-10: First processor 40 of symmetric multiprocessor system).

As per claim 4, Boucher-Robins discloses the compute device according to claim 3 as set forth above, also discloses:
(see Boucher-col 15 lines 10-17, process to DMA the command into a small INIC buffer), wherein the DMA fetch operation to be performed comprises to fetch the descriptor via DMA (see Boucher-col 15 lines 10-17, DMA the command into a small INIC buffer);
perform, by the DMA engine, the identified DMA fetch operation (see Boucher-col 15 lines 10-17, DMA the command into a small INIC buffer);
generate, by the DMA engine, a third message which includes the descriptor retrieved as a result of the DMA fetch operation (see Boucher-col 15 lines 14-23, DMA the command into a small INIC buffer and queue that buffer into the Xmit#Type queue), wherein the third message includes a location of the descriptor in a buffer memory of the host interface and the indication that the retrieved descriptor is to be processed (Boucher-col 15 lines 20-23, When that processor has completed a command, it extracts the command buffer handle and passes it back to the host via a response buffer; Boucher-col 14 lines 51-53, The command buffer handle is defined to be the first word of the command buffer and is used by the host to identify the command); and
forward, by the DMA engine, the third message to the SMP array (see Boucher-col. 15 lines 14-23, processor receives and services the queues to perform the command).

As per claim 5, Boucher-Robins discloses the compute device according to claim 3 as set forth above, also discloses:
(Boucher-col 15, lines 12-17: the INIC will add the contents of the register to it's own internal queue of command buffer descriptors … the utility processor to extract a command from its local queue; Robins- Abstract, a symmetric multiprocessor system).

As per claim 9, Boucher-Robins discloses the compute device according to claim 1 as set forth above, also discloses wherein to identify the long-latency operation comprises to identify a direct memory access (DMA) fetch operation (see Boucher-col. 67 lines 47-60, Transmit Command processing, Determine if there is a CCB involved [i.e. fast-path processing]; see Boucher-col. 68, line 50 - col. 69 line 1: Transmit fast-path, data is DMA from host memory into the DRAM buffer, DMA directly from the SRAM CCB buffer into the DRAM buffer).

Claims 12-16 are computer readable medium claims reciting similar subject matter to those recited in the method claims 1-5 respectively, and are rejected under similar rationale.

Claims 22-25 are compute device claims reciting similar subject matter to those recited in the method claims 1-4 respectively, and are rejected under similar rationale.

Claims 6 and 17 are rejected under 35 U.S.C as being unpatentable over Boucher et al. (US 6,434,620 Date. Pub Aug. 13, 2002), in view of Robins et al. (US 7000055, pub. Date Feb.14, 2006), and further in view of Friedman et al. (US 2009/0006765, pub. Date Jan. 1, 2009).
As per claim 6, Boucher-Robins discloses the compute device according to claim 3 as set forth above, also discloses wherein to retrieve the index of the descriptor comprises to retrieve the index of the descriptor from a register (Boucher-col. 15, lines 1-13, retrieve the physical address of the command buffer from the Command Buffer Address Register). 
Boucher-Robins does not explicitly disclose:
a descriptor ring stored in a cache memory of the compute engine.
Friedman teaches:
a descriptor ring stored in a cache memory of the compute engine (see Friedman-Para. [0008], a plurality of memory buffers 104, 106 and 108 may be part of a cache memory system, descriptor 102A may be associated with buffer 104, the group of descriptors 102 may be organized in a descriptor ring).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system Boucher-Robins in view of Friedman for using a descriptor ring stored in a cache memory of the compute engine.  
One of ordinary skill in art would have been motivated because it offers the advantage of continuous re-using of the descriptors (Friedman-Para. [0008]).

Claim 17 is computer readable medium claim reciting similar subject matter to those recited in the method claim 6, and is rejected under similar rationale.


Claims 7 and 18 are rejected under 35 U.S.C as being unpatentable over Boucher et al. (US 6,434,620 Date. Pub Aug. 13, 2002), in view of Robins et al. (US 7000055, pub. Date Feb.14, 2006), in view of Friedman et al. (US 2009/0006765, pub. Date Jan. 1, 2009), and further in view of Persson et al. (US 20090268611, pub. Date Oct. 29, 2009).
As per claim 7, Boucher-Robin-Friedman discloses the compute device according to claim 6 as set forth above, also discloses:
retrieve, by the job manager, a next descriptor from the descriptor table (see Boucher-col 15, lines 10-17, DMA the command [descriptor] into a small INIC buffer; see Robins-col. 7, lines 5-10, first processor 40 of symmetric multiprocessor system),
return, by the job manager, the descriptor to the descriptor table (see Boucher-col 3, lines 19-21, write the descriptor back with status about the send; see Robins-col. 7, lines 5-10, first processor 40 of symmetric multiprocessor system).
Boucher-Robin-Friedman does not explicitly disclose:
receive, by the job manager, an authorized traffic limit from a traffic manager of the NIC, wherein the authorized traffic limit indicates an amount of network traffic the job 
interpret, by the job manager, the next descriptor to determine the amount of network traffic associated with the next descriptor; 
determine, by the job manager, whether the authorized traffic limit would be exceeded if the network traffic associated with the next descriptor were to be processed as a function of the amount of network traffic associated with the next descriptor and the authorized traffic limit; and

Persson teaches:
receive, by the job manager, an authorized traffic limit from a traffic manager of the NIC (see Persson-Para. [0087], NIC adjusts the transmit regulation engine [job manager], the size of the transmit ring, and/or the outbound rate regulation engine using the bandwidth parameters), wherein the authorized traffic limit indicates an amount of network traffic the job manager is allowed to process upon receipt (see Persson-Para. [0079], the size of the transmit ring (158, 160, 162, 164) may be used to perform bandwidth control … In the example, the size of transmit ring 1 (158) may be set to allow for only five packets in the transmit ring);
interpret, by the job manager, the next descriptor to determine the amount of network traffic associated with the next descriptor (Persson-Para. [0117], the NIC receives the packet for transmission (Step 281). Upon receipt of the packet, the NIC stores the packet in the transmit ring associated with the VNS instance sending the packet (Step 283); Persson-Para. [0075], the size of the transmit ring (158, 160, 162, 164) is the number of descriptors allocated to the transmit ring (158, 160, 162, 164));
determine, by the job manager, whether the authorized traffic limit would be exceeded if the network traffic associated with the next descriptor were to be processed as a function of the amount of network traffic associated with the next descriptor and the authorized traffic limit (Persson-Para. [0117], A determination is made whether the maximum number of packets are in the transmit ring (Step 285); Persson-Para. [0075], the size of the transmit ring (158, 160, 162, 164) is the number of descriptors allocated to the transmit ring (158, 160, 162, 164)); and
send, by the job manager and subsequent to having determined that the authorized traffic limit would be exceeded, stop signal is sent to the host (Persson-Para. [0117], If the maximum number of packets are in the transmit ring, then a stop signal is sent to the host (Step 287). The maximum number may be when the transmit ring is full or when a threshold number of packets are in the transmit ring).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system Boucher-Robin-Friedman in view of Persson for determine, by the job manager, whether the authorized traffic limit would be exceeded if the network traffic associated with the next descriptor were to be processed as a function of the amount of network traffic associated with the next descriptor and the authorized traffic limit; and return, subsequent to having determined that the authorized traffic limit would be exceeded, the descriptor.  
One of ordinary skill in art would have been motivated because it offers the advantage of performing bandwidth control for the transmission of packets based on one or more bandwidth parameters (Persson-Para. [0075]).
Boucher-Robin-Friedman-Persson teaches:
return, subsequent to having determined that the authorized traffic limit would be exceeded, the descriptor (Persson-Para. [0117], If the maximum number of packets are in the transmit ring, then a stop signal is sent to the host (Step 287). The maximum number may be when the transmit ring is full or when a threshold number of packets are in the transmit ring; see Boucher-col 3, lines 19-21, write the descriptor back with status about the send).

Claim 18 is computer readable medium claim reciting similar subject matter to those recited in the method claim 7, and is rejected under similar rationale.

Claims 8 and 19 are rejected under 35 U.S.C as being unpatentable over Boucher et al. (US 6,434,620 Date. Pub Aug. 13, 2002), in view of Robins et al. (US 7000055, pub. Date Feb.14, 2006), in view of Friedman et al. (US 2009/0006765, pub. Date Jan. 1, 2009), in view of Persson et al. (US 20090268611, pub. Date Oct. 29, 2009), and further in view of Nakamura et al. (US 2011/0255549, pub. Date Oct. 20, 2011).
As per claim 8, Boucher-Robin-Friedman-Persson discloses the compute device according to claim 7 as set forth above, also discloses: 
generate, by the job manager, a fourth message that includes information usable to locate the descriptor; and insert, by the job manager, the message into a descriptor queue accessible by the SMP array (Boucher col. 15, lines 10-17, the INIC will add the contents of the register to it's own internal queue of command buffer descriptors, the utility processor to extract a command from its local queue, DMA the command into a small INIC buffer; Robins- Abstract, a symmetric multiprocessor system).
Boucher-Robin-Friedman-Persson does not explicitly disclose:

Nakamura teaches:
decrease, by the job manager and subsequent to having determined that the authorized traffic limit would not be exceeded, the authorized traffic limit by the amount of network traffic (Nakamura-Para. [0002], when an amount of data that should be transmitted by a communication node that has acquired the token frame is equal to or smaller than the allowed transmission data amount set in the token frame, after the data is transmitted, a token frame in which an amount of data obtained by subtracting the transmitted amount of data from the allowed transmission data amount is set as a new allowed transmission data amount).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system Boucher-Robin-Friedman-Persson in view of Nakamura for decreasing, by the job manager and subsequent to having determined that the authorized traffic limit would not be exceeded.
One of ordinary skill in art would have been motivated because it offers the advantage of controlling transmission of data (Nakamura-Para. [0002]).
Boucher-Robin-Friedman-Persson- Nakamura teaches: 
decrease, by the job manager and subsequent to having determined that the authorized traffic limit would not be exceeded, the authorized traffic limit by the amount of network traffic associated with the next descriptor (Nakamura-Para. [0002], when an amount of data that should be transmitted by a communication node that has acquired the token frame is equal to or smaller than the allowed transmission data amount set in the token frame, after the data is transmitted, a token frame in which an amount of data obtained by subtracting the transmitted amount of data from the allowed transmission data amount is set as a new allowed transmission data amount; Boucher col. 15, lines 10-17, the INIC will add the contents of the register to it's own internal queue of command buffer descriptors, the utility processor to extract a command from its local queue, DMA the command into a small INIC buffer).

Claim 19 is computer readable medium claim reciting similar subject matter to those recited in the method claim 8, and is rejected under similar rationale.

Claims 10-11 and 20-21 are rejected under 35 U.S.C as being unpatentable over Boucher et al. (US 6,434,620 Date. Pub Aug. 13, 2002), in view of Robins et al. (US 7000055, pub. Date Feb.14, 2006), and further in view of Persson et al. (US 20090268611, pub. Date Oct. 29, 2009).
As per claim 10, Boucher-Robin discloses the compute device according to claim 1 as set forth above, does not explicitly discloses:
receive, by an event logic unit of the host interface, an event notification; and
build, by the event logic unit, a data structure as a function of a network protocol associated with the event notification, wherein the data structure includes information about the event notification usable by at least one of the plurality of processor cores of the SMP array to process the event notification

receive, by an event logic unit of the host interface, an event notification (Persson-Para. [0088], notifying the receive regulation engine that a given packet stored in at a memory location in the NIC is ready for processing); and
build, by the event logic unit, a data structure as a function of a network protocol associated with the event notification (Persson-Para. [0088], The receive regulation engine sends the packet to the receive ring), wherein the data structure includes information about the event notification usable to process the event notification (see Persson- Para. [0088], the packet is associated with a descriptor for the receive ring. Based on the procedure used to perform the bandwidth control, the host is interrupted … determining when to interrupt the host and which packets to send to the host).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system Boucher-Robin in view of Persson for receiving an event notification and building a data structure as a function of a network protocol associated with the event notification by the event logic unit.
One of ordinary skill in art would have been motivated because it offers the advantage of providing packets to the receive regulation engine for the NIC to process the packets (Persson-Para. [0088]).
Boucher-Robin-Persson teaches:
the data structure includes information about the event notification usable by at least one of the plurality of processor cores of the SMP array to process the event notification (see Persson- Para. [0088], the packet is associated with a descriptor for the receive ring. Based on the procedure used to perform the bandwidth control, the host is interrupted … determining when to interrupt the host and which packets to send to the host; see Robins-col. 7, lines 5-10: First processor 40 of symmetric multiprocessor system).

As per claim 11, Boucher-Robin-Persson discloses the compute device according to claim 10 as set forth above, also discloses wherein to receive the event notification comprises to receive the event notification which indicates one of a signaling event (Persson-Para. [0088], notifying the receive regulation engine that a given packet stored in at a memory location in the NIC is ready for processing), a memory-mapped input/output event, or a host fabric interface event.
The similar rationale as in claim 10 applies.

Claims 20-21 are computer readable medium claims reciting similar subject matter to those recited in the method claims 10-11 respectively, and are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blightman et al. (US 2001/0021949) Network Interface Device Employing a DMA Command Queue;
Pope et al. (US 7,562,366) Transmit Completion Event Batching;
Michels et al. (US 8,984,178) Network Devices with Multiple Direct Memory Access Channels and Methods Thereof;
Contavalli et al. (US 2018/0212885) Device and Method for Scalable Traffic Shaping at a Receiver with a Time-Indexed Data Structure;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487.  The examiner can normally be reached on Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/V.N./           Examiner, Art Unit 2453                                                                                                                                                                                             

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453